—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bruno, J.), rendered April 16, 1998, convicting him of rape in the first degree (two counts), sexual abuse in the first degree (two counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While we agree that the court erred in admitting certain testimony as prompt outcry evidence (see, People v McDaniel, 81 NY2d 10, 16; People v O’Sullivan, 104 NY 481, 486-487; People v Leon, 209 AD2d 342), reversal is not warranted in light of the overwhelming evidence of the defendant’s guilt (see, People v Rice, 75 NY2d 929; People v Teixeira, 189 AD2d 838).
The defendant’s remaining contention is unpreserved for appellate review, and, in any event, without merit. Joy, J. P., Sullivan, Friedmann and H. Miller, JJ., concur.